Exhibit 10.1

 

August 19, 2008

 

Richard N. Baer


1801 CALIFORNIA STREET

Denver, CO  80202

 

Dear Rich:

 

Giving people the opportunity to develop professionally through new challenges
is an investment in our greatest resource – employees.  Fostering and developing
the talent of employees is critical to the success of the business and to our
future.  With that, I am pleased to offer you the position of Executive Vice
President, General Counsel and Chief Administrative Officer, reporting directly
to me, effective August 19, 2008. I am confident of the value you will continue
to bring to the business. The key compensation opportunities of your new role
are highlighted below.

 

1.               Base Salary:  Your base salary increases to $690,000 per annum.

 

2.               Annual Bonus Plan:  You will be eligible to participate in the
annual bonus plan.  Your target bonus will remain at 150% of your annual base
pay.

 

3.               Executive Perquisite:  For 2008, you will receive an additional
executive perquisite benefit of $15,000 (prorated and grossed up for income
tax). Your perquisite check will be paid to you on or before September 5, 2008.
Beginning in 2009, you will receive an executive perquisite benefit of $50,000
(grossed up for income tax).

 

4.               Background Check.  As a condition of this internal transfer,
you must undergo and pass a background check at this time. Please complete and
return the enclosed Request for Information and Consent and Disclosure forms
within 5 business days of your receipt of this letter to Jana Venus at 1801
California Street, 23rd Floor, Denver, CO  80202. You will not be contacted as
to the results of the background check unless there is a problem.

 

5.               Other: Your executive benefits and the other terms and
conditions of your employment shall continue to be governed by your agreement
with the company dated July 28, 2003 and amended on December 15, 2005.

 

Congratulations on this wonderful opportunity, Rich.  I look forward to your
continued strong performance and the contribution you will make to the success
of Qwest.

 

Sincerely,

 

 

 

 

 

Edward A. Mueller

 

Chairman and Chief Executive Officer

 

 

--------------------------------------------------------------------------------